UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION, CINCINNATI

STEVEN ADAY
Case No. l:IS-cv-OO405
Plaintiff,
. Judge Susan J. Dlott
vs. : Magistrate Judge Litkovitz

WESTFIELD INSURANCE CO., et al., : STIPULATED PROTECTIVE ORDER
: REGARDING CONFIDENTIAL AND/OR
Defendants. : CONFIDENTIAL ATTORNEYS’ EYES

' ONLY MATERIAL

 

IT IS HEREBY ORDERED, pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, that the documents and other information, including the substance and content
thereof, produced or otherwise disclosed by any party or non-party in discovery in this litigation,
shall be subject to the terms and provisions of this Agreed Protective Order as follows:

l. This Protective Order shall govern any documents, Written or recorded matter,
interrogatory answers, requests to admit and responses thereto, physical items, deposition
testimony or other discovery material produced by parties and non-parties during the pretrial
discovery stage of this action. ln connection With pretrial discovery proceedings in this action,
the producing party may designate any document, thing, material, testimony or other information
derived therefrom, as “Confidential” or “Confidential: Attorneys’ Eyes Only” (either or both
being referred to as “Confidential Material”) if such material contains or is a trade secret or other
confidential research, development, or commercial information, or is otherwise protectable under
Ohio law or other applicable law. Such denomination constitutes a representation that counsel
believes in good faith that the information constitutes Cont`ldential or Confidential: Attorneys’

Eyes Only information The parties and non-parties shall make a good faith effort to designate

information so as to provide the greatest level of disclosure possible, but still preserve
confidentiality as appropriate Production of documents or other infomiation does not constitute
a waiver by the producing party of any objection as to the admissibility of such material.

(a) Conf`idential documents shall be so designated by stamping copies of the
document produced to a party With the legend “Confidential” or “Confidential: Attomeys’ Eyes
Only.” These legends shall be stamped as close to the Bates-nurnber as is practical, or, in the
case of documents without Bates-numbers, as close to the lower right hand corner of the
document as is practical. ln the case of documents containing multiple pages, each page of the
document that is deemed as Conf`idential or Confidential: Attomeys’ Eyes Only shall be So
stamped. Documents made available for inspection or review need not be so designated until
such time as the reviewing party designates them for copying and production

(b) As used in this Protective Order the term Confidential: Attorneys’ Eyes
Only means any document or information supplied in any form, or any portion thereof, which the
producing party or non-party reasonably believes to be so competitively sensitive that its
disclosure to existing or potential business competitors, medical associations or contracting
providers, their health care consultants or other persons Working for or on their behalf, would
materially affect the business, commercial, or financial interest of the producing party or non-
party.

2. The term “Confldential lnformation” shall include any documents,
information, materials, testimony or other things disclosed or produced in this action which
constitute or contain trade secret or other pcrsonal, private, and/or confidential commercial or
personal information not generally available to the public through prior publication or other

lawful means. Designation as Confidential Information may be made in any reasonable manner

calculated to give notice of an intention that such type or classification of information must be
treated as confidential, including all methods appropriate to the form in which the Confidential
Inforrnation is made available to the parties to this action. No designation shall be made unless
counsel for the designating party believes that the designated material is entitled to protection
under Rule 26(0) of the Federal Rules of Civil Procedure.

3. (a) Material marked “Confidential” pursuant to this Protective Order may be
disclosed or made available only to the Court and its staff (including court reporters), to counsel
for a party (including the paralegal, clerical, and secretarial staff employed by such counsel), to
testifying witnesses (whether at deposition or otherwise, during the prosecution and/or defense of
this action), and to the “Qualified Persons” designated below:

(i) a party, or an officer, director, or employee of a party deemed
reasonably necessary by counsel to aid in the prosecution, defense, or settlement
of this action;

(ii) outside experts or consultants retained by such counsel to assist in
the prosecution, defense, or settlement of this action;

(iii) employees of firms engaged by the parties for purposes of
photocopying, electronic imaging or computer litigation support in connection
with this litigation; and

(iv) any person who may possess relevant information or who may
testify as a witness at a deposition, hearing, mediation, trial, or other proceeding
in this action, and for the purpose of assisting in the preparation or examination of

the witnessl

(b) Material marked “Confidential: Attorneys’ Eyes Only” may be disclosed
or made available only to the Court and its staff (including court reporters), to counsel for a party
(including the paralegal, clerical, and secretarial staff employed by such counsel).

(c) Prior to receiving any Confidential l\/Iaterial, each “Qualified Person”
designated herein shall be provided with a copy of this Protective Order and shall execute an
Agreement to Maintain Confidentiality in the form of “Attachrnent A.” Counsel for the party
seeking to disclose Confidential Material to any Qualified Person pursuant to this paragraph shall
be responsible for retaining the executed originals of all such acknowledgments until such time
as the certification required by paragraph l(c) is provided

(d) To the extent a deponent testifies about subject matter that a party might
properly designate as Confidential Material, counsel for an affected party may designate that
portion of the testimony, or the exhibit or both, as Confidential or Confidential: Attorneys’ Eyes
Only pursuant to the Agreed Protective Order, either at the time of the deposition or by letter
postmarked or faxed within thirty (30) calendar days after receipt of the deposition transcript If
such a designation is made at the time of the deposition: (i) only persons permitted access to
Confidential or Confidential: Attorneys’ Eyes Only, respectively, may be present for that portion
of the testimony; (ii) the court reporter shall mark the cover page of the transcript as
“Confidential Subject To Protective Order”; and (iii) the entire transcript shall be treated as
Confidential or Confidential: Attorneys’ Eyes Only pursuant to this Protective Order until
Designating Counsel timely identities the portions subject to the designation By letter
postmarked, faxed or electronically transmitted within thirty (30) calendar days after receipt of
the deposition transcript, a party shall identify the pages, and lines of the transcript and the

exhibits that it is designating as Confidential or Confidential: Attorneys’ Eyes Only pursuant to

the Order, and only those designated portions and exhibits shall thereafter be treated as
Confidential pursuant to the Order. If the Designating Counsel fails to timely provide such
identification any claim of confidentiality shall be deemed waived.

4. Inadvertent production of any Confidential Information, without it being
designated as such, shall not be deemed a waiver of any subsequent claim that the type or
classification of infomiation at issue is Confidential Information and subject to this Agreed
Protective Order. If a party or non-party inadvertently produces Confidential Information Without
designating it as such, it may be disclosed other than as restricted in paragraph 4 hereof until the
receiving party or parties are notified of the error, after which it shall be treated as Confidential
Inforrnation. If Confidential lnformation is disclosed to anyone other than in a manner authorized
by this Agreed Protective Order, the party responsible for such disclosure must immediately
bring all pertinent facts relating to such disclosure to the attention of the producing party or non-
party and make every effort to prevent further disclosure

5. Nothing in this Agreed Protective Order shall be deemed a waiver of the
producing party or non-party’s right to (a) oppose discovery on grounds other than the discovery
Sought constitutes or contains Confidential Inforrnation, (b) seek further or other protection than
that Which this Agreed Protective Order proscribes with respect to Confidential lnfonnation, or
(c) object on any ground to the admission in evidence, at any trial, hearing or public proceeding
in this matter, of any type or classification of information produced or disclosed pursuant to this
Agreed Protective Order. All persons in possession of Coniidential Information shall exercise
reasonable and appropriate care with respect to the storage, custody or use of Confidential

lnformation in order to ensure that the confidential nature of such type or classification of

information is maintained

6. Nothing in this Agreed Protective Order shall be construed to authorize a party to
file Confidential Information under seal. A party who wishes to file a pleading, motion or other
paper or thing and/or submit Confidential lnformation during the adjudication of this matter
(“filings”) shall first file a motion to file Confidential Information under seal. The motion to file
Confidential Information under seal shall set forth all reasons and bases as to why certain
documents, materials and/or portions thereof should be sealed. The Court shall determine if
filing Confidential Information under seal, in whole or in part, is justified and shall set forth
specific findings and conclusions authorizing the party to file Confidential Information under
seal only to the extent necessary. Any filings ordered under seal shall be kept sealed until the
further Order of this Court; however, such filings shall continue to be available to the Court and
to such persons permitted access to such filings under this Agreed Protective Order.

7. Within forty-five (45) days after the conclusion of this action and any appeal
therefrom, whether by settlement, dismissal, or final judgment, or when time for all appeals has
expired, whichever is longer, the parties and their attorneys shall return to the producing party or
its counsel or destroy all Confidential Inforrnation produced pursuant to this Agreed Protective
Order and all summaries, reproductions, notes, extracts and excerpts therefrom, except for a
single copy which counsel may retain. The parties shall further request all of their witnesses,
potential witnesses and expert Witnesses to retum, and such persons shall be obligated to return,
all Confidential Information produced or disclosed to them pursuant to this Agreed Protective
Order, and all notes, reproductions, summaries, extracts and excerpts prepared therefrom.
Alternatively, the parties, their counsel, witnesses, potential Witnesses and expert witnesses may
certify to the producing party within the same period that the Confidential lnfonnation in every

form produced or recorded has been destroyed

8. Nothing in this Agreed Protective Order shall be construed to direct any party, its
counsel, or its experts or agents to return to the producing party those portions of any summaries,
reproductions, notes, or extracts made by them from the items produced which reflect or contain
the mental impressions, conclusions, opinions, or legal or professional theories of an attorney or
other representative of a party concerning the litigation

9. Nothing in this Agreed Protective Order shall be deemed a waiver of any party’s
right to object to the producing party’s designation of an item as Confidential Information and to
seek an order lifting the requirements of this Agreed Protective Order for each such item to
which an objection to confidentiality has been made. Any item as to which an objection to
confidentiality has been made shall be treated as Confidential Information unless and until the
objecting party (a) obtains written permission from the other party and the producing party to do
otherwise, or (b) obtains an order of this Court finding that the document(s) is(are) not
confidential and not subject to this confidential treatment.

10. ln addition to the above restrictions, any party shall have the further right to
designate Confidential Information relating to or comprising proprietary technical data or
process information regarding current commercial products that has been maintained by the
disclosing party as protected trade secret information; product profit data and projections;
financial data of the parties; and technical information relating to business and/or process; and
financial documents, as being produced subject to this Agreed Protective Order. All such items
of Confidential lnforrnation so designated shall be treated as Confidential Information with the
exception that the persons described in paragraphs 3(b) and (e) shall not be permitted access to
any Confidential Inforrnation designated as being produced subject to this Agreed Protective

Order. The persons described in paragraph 3(f) may have access to Confidential lnformation

designated as being produced subject to this Agreed Protective Order only if such persons are not
and have not been directors, officers, employees, consultants, representatives or relatives of any
of the parties hereto.

l I. Nothing in this Order shall prevent any party from seeking amendments
broadening or restricting the right of access to or the use of Confidential Information or
otherwise modifying this Order.

12. Nothing in this Order shall be construed to diminish the obligations, which any
party owes or may owe to a non-party pursuant to any other agreement, Order or applicable law.

IT IS SO ORDERED.

BY THE COURT:

iadsz

d.§. /v@g§z#¢-`ZL'JM%(_ "

 

 

AGREED:

/s/ Emil Su in er /s/ Stephen A. Simon
Emily Supinger (0074006) Stephen A. Simon (0068268)
Theresa L. Nelson (0072521) Tobias, Torchia & Sirnon
Steven E. Schilling (0086897) 414 Walnut Street
Strauss Troy Co., LPA Suite 321
The F ederal Reserve Building Cincinnati, OH 45202
150 East Fourth Street Tel: (513) 241-8137
Cincinnati, Ohio 45202 Fax: (513) 241-7863
Phone: 513-621-2120 E-mail: steves@tktlaw.com

Facsimile: 513-241-8259
Attomeyjbr P!ar‘ntyjf$reven A day

Email: etsupinger@strausstroy.corn
tnelson@strausstroy.com
sschilling@strausstrov.com

Attomeysfor Dej%ndants Wesg‘ield Insumnce
Company and Ohio Farmers [nsurance
Company

1304{)883_1.docx

EXHIBIT A

l hereby declare that l am to receive Confidential lnformation pursuant to the terms of the
Agreed Protective Order entered the _ day of Decernber, 20] 8, in the case styled Steven Aday v.
Westfr`eld lawrence Co, et al., Case No. l:lS-cv-00405, pending in the United States District
Court for the Southern District of Ohio. I further declare that l have read a copy of the Agreed
Protective Order, that l agree to be bound by all terms set forth in the Agreed Protective Order,
and that l hereby submit to the jurisdiction of the aforesaid Court for the limited purpose of any

proceeding to enforce the terms of the Agreed Protective Order.

 

 

Date Signed Declarant’s Signature

 

Printed Name

 

Address

 

City, State, Zip Code

